DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – figs. 2A-B, directed to a gyroscope wherein vibration isolation is provided by an elastic element 68 that forms part of the base 62, the base being formed of metal parts 64, 66a-c and the elastic element 68 (claims 1-6 and 10-18)
Species 2 – figs. 3A-B, directed to a gyroscope wherein vibration isolation is provided by an elastic element 83 that forms part of the stem 82, the base 84 being formed of a single material (claims 1 and 5-18)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5-6, 10-18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of the whole of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yatzenko et al. (US 20080184798 A1, hereinafter Yatzenko). 
As to claim 1, Yatzenko teaches a gyroscope comprising: 
a resonator 303; 
a plurality of transducers configured to drive a vibrational mode in the resonator and detect vibrations of the resonator (208A-208H – fig. 6, ¶40 and ¶51); 
a base 538 configured to support the resonator, the base including attachment points (at corners of the flange 530) for attachment to an external system; and 
a vibration isolator 304 for isolating the resonator from the external system (¶44), the vibration isolator being formed from resilient material (¶47) and being located radially inward of the attachment points (see fig. 5A which shows the gyroscope mounted on the base 538; the attachment points at the flange 530 are positioned radially away from the vibration isolator).
Therefore, species 1-2 lack unity of invention.

During a telephone conversation with George Bardmesser (Reg. No. 44020) on 11/9/21 a provisional election was made without traverse to prosecute the invention of species 1, claims 1-6 and 10-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Figures 1A-B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see ¶18).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
resonator with a hemispherical or toroidal shape (claim 13)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yatzenko et al. (US 20080184798 A1, hereinafter Yatzenko).
As to claim 1, Yatzenko teaches a gyroscope comprising: 
a resonator 303; 
a plurality of transducers configured to drive a vibrational mode in the resonator and detect vibrations of the resonator (208A-208H – fig. 6, ¶40 and ¶51); 
a base 538 configured to support the resonator, the base including attachment points (at corners of the flange 530; the holes at the corners can be used for mounting, or the corners themselves are able to be clamped, for example) for attachment to an external system; and 
a vibration isolator 304 for isolating the resonator from the external system (¶44), the vibration isolator being formed from resilient material (¶47) and being located radially inward of the attachment points (see fig. 5A which shows the gyroscope mounted on the base 538; the attachment points at the flange 530 are positioned radially away from the vibration isolator).

As to claim 6, Yatzenko teaches wherein the attachment points comprise bores (see fig. 5A) for receiving bolts (the bores are capable of receiving bolts).

As to claim 10, Yatzenko teaches wherein the resilient material is rotationally symmetric (¶39, fig. 2 and fig. 3 teach that the resilient material of vibration isolator 304 is cylindrical).

As to claim 11, Yatzenko teaches wherein the resilient material is axially symmetric (¶39, fig. 2 and fig. 3 teach that the resilient material of vibration isolator 304 is cylindrical).

As to claim 13, Yatzenko teaches wherein the resonator 303 has a cylindrical shape (¶39, fig. 2 and fig. 3).

As to claim 14, Yatzenko teaches wherein the resonator 303 has a mushroom configuration (see fig. 3; note that fig. 3 shows holes 210 in the top of the mushroom configuration, and fig. 2 reveals that the vibration isolator 304 is connected with a fitting 321 with continuous material between the holes 210) with a stem (fitting 321 in combination with an unshown shaft - ¶39) which is located at least partially within the resonator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatzenko in view of Chivokani et al. (WO 2012067534 A1, hereinafter Chikovani).
As to claim 5, Yatzenko teaches wherein the base has three outer parts (three of the four corner parts of the flange 530 in fig. 5A) which are angularly separated from each other relative to an axis which passes through a centre of the resonator. 
Yatzenko does not teach that the separation of the three outer parts is by 120 degrees.
Chikovani teaches a base (fig. 5 and pg. 4 line 10 of the translation) with three outer parts (i.e. locations having mounting bores) which are angularly separated from each other by 120 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yatzenko to have just three holes in the base separated by 120 degrees as taught by Chikovani so as to be able to mount the sensor with a smaller number of fasteners.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivokani et al. (WO 2012067534 A1, hereinafter Chikovani) in view of Yatzenko et al. (US 20080184798 A1, hereinafter Yatzenko).
As to claim 1, Chikovani teaches a gyroscope (fig. 6) comprising: 
a resonator 1 (labeled in fig. 2, but not in fig. 6); 
a plurality of transducers 4 configured to drive a vibrational mode in the resonator and detect vibrations of the resonator (see the paragraph bridging pgs. 4-5 in the translation); 
a base 3 configured to support the resonator, the base including attachment points 8 for attachment to an external system (see the paragraph bridging pgs. 4-5 in the translation).
Chikovani does not teach a vibration isolator for isolating the resonator from the external system, the vibration isolator being formed from resilient material and being located radially inward of the attachment points.
Yatzenko teaches a vibration isolator 304 (connecting between the resonator 303 and attachment point 321) for isolating the resonator from the external system (¶44), the vibration isolator being formed from resilient material (¶47) and being located radially inward of the attachment points (see fig. 5A which shows the gyroscope mounted on the base 538; the attachment points at the flange 530 are positioned radially away from the vibration isolator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Chikovani such that the connection between the attachment point (2 of Chikovani) and the resonator is a vibration isolator formed from resilient material and being located radially inward of the attachment points as taught by Yatzenko to protect the resonator from the effects of shocks and impacts (¶44, Yatzenko).

As to claim 17, Chikovani teaches rods 5 which pass through the base 3 and pass through openings in the resonator (see fig. 6), the rods being configured to carry electrical signals to and from the transducers 4 (see the paragraph bridging pgs. 4-5 in the translation).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivokani in view of Yatzenko as applied to claim 17 above and further in view of Denis (US 3680391 A).
As to claim 18, Chikovani teaches wherein the rods 5 are connected to an electronics board 6 (see fig. 6).
Chikovani as modified does not teach wherein the board is provided in the base of the gyroscope.
Denis teaches a gyroscope wherein the electronics board 85 is provided in a cavity 87 in the base 12 (see fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Chikovani as modified such that the electronics board is in a cavity in the base as taught by Denis, since such a modification would be a simple substitution of one method of mounting the electronics board for another for the predictable result that angular velocity is still successfully detected.

Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braman et al. (US 20070113702 A1, hereinafter Braman) and Zhuang et al. (US 20130192365 A1, hereinafter Zhuang).
As to claim 1, Braman teaches a gyroscope (¶22) comprising: 
a base 24 (fig. 2) configured to support the gyroscope, the base including attachment points 46 for attachment to an external system; and 
a vibration isolator 44 for isolating the resonator from the external system (¶26), the vibration isolator being formed from resilient material (rubber, ¶26) and being located radially inward of the attachment points (fig. 2),
wherein the base supports an angular velocity sensing element (¶22 and fig. 1A teaches that the base supports an element 22 that has the angular velocity sensing element).
Braman does not teach a resonator,
a plurality of transducers configured to drive a vibrational mode in the resonator and detect vibrations of the resonator; 
wherein the base supports the resonator.
Zhuang teaches a gyroscope comprising a resonator (being the resonating combination of masses and springs in fig. 3) and a plurality of transducers (including at least transducers 8, 11) configured to drive a vibrational mode in the resonator and detect vibrations of the resonator (¶25-26; it is also noted that ¶28-29 teach that the gyroscope detects angular velocities about the X, Y and Z axes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Braman such that the gyroscope is a tri-axial gyroscope comprising a resonator and a plurality of transducers as taught by Zhuang for the benefit that the gyroscope can measure angular velocities along all three axes. 
Braman as modified teaches wherein the base supports the resonator.

As to claim 2, Braman teaches wherein the resilient material (of part 44) is provided in the base 24.

As to claim 3, Braman teaches wherein the resilient material is provided between inner 42 and outer 40 parts of the base (figs. 2-3).

As to claim 12, Braman teaches wherein the resilient material is an elastomer (¶26). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braman and Zhuang as applied to claim 3 above and further in view of Braman et al. (US 20100257932 A1, hereinafter Braman2).
As to claim 4, Braman teaches the limitations of the claim except wherein the resilient material is generally frusto-conical.
Braman2 teaches an inertial sensing device comprising a base 110 with an inner ring 116, outer ring 112 and a vibration isolator 114 (¶13) between the inner and outer rings (fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the apparatus of Braman as modified to use the vibration isolator of Braman2 for the benefit that Braman2’s vibration isolator has a simpler design, making it easier to produce.
Braman as modified teaches wherein the resilient material is generally frusto-conical (at least during an acceleration – fig. 2A of Braman2).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braman and Zhuang as applied to claim 1 above and further in view of Minamidate et al. (DE 3304849 C2, hereinafter ‘849).
As to claims 15-16, Braman teaches wherein the vibration isolator has a cut-off frequency (this is inherent since the vibration isolator cannot block all vibrations), and wherein the resonator has primary (drive vibrations shown by the arrows in fig. 3 of Zhuang) and secondary (sense vibrations caused by Coriolis forces and sensed by at least electrodes 14 as taught by ¶30 of Zhuang) modes.  
Braman as modified does not teach wherein the cut-off frequency is around 10% or less of the frequency of primary and secondary modes of the resonator.
‘849 teaches a vibration damping handle (fig. 4) comprising a vibration isolator 17 (pg. 4 lines 12-13 of the translation), and also teaches the concept that the lower a cut-off frequency of a vibration isolator, the more effective the vibration isolation (pg. 2 lines 19-22 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Braman as modified such that the cut-off frequency is a low cut-off frequency as taught by ‘849 for the benefit of better vibration isolation (pg. 2 lines 19-22 of the translation of ‘849).
Braman as modified still does not teach wherein the cut-off frequency is around 10% or less of the frequency of primary and secondary modes of the resonator. However, such a difference between the claimed invention and prior art would have been obvious through routine optimization. As pointed out by ‘849, a lower cut-off frequency results in more effective vibration isolation, meaning that the cut-off frequency is a result effective variable, and there is no evidence of record to show that the claimed cut-off frequency range produces unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Braman as modified such that the cut-off frequency is around 10% or less of the frequency of primary and secondary modes of the resonator, since such a modification would have been obvious through routine optimization for the benefit of more effective vibration isolation (as discussed with respect to ‘849 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140085778 A1 and US 20170067759 A1 teach vibration isolation elements for inertial sensor systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                          

/JILL E CULLER/           Primary Examiner, Art Unit 2853